         Case 1:19-cr-00398-RDB Document 35 Filed 01/15/21 Page 1 of 2

                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND
                            NORTHERN DIVISION

 UNITED STATES                                  :
                                                :
                                                :
        v.                                      :         Case No. RDB-19-0398
                                                :
 COLLIN DAVIS,                                  :
                                                :
        Defendant.                              :


                                    MOTION TO SEAL

       Collin Davis, by and through counsel, hereby moves to seal Exhibits A and B to his

Motion to Suppress Historical Cell Site Location Information and Evidence Derived

Therefrom. As grounds therefore, Mr. Davis states that Exhibits A and B are affidavits

filed by law enforcement to obtain the search warrants at issue in the motion to suppress.

While they have been provided to the Defense as required by the Federal Rules of

Procedure and local discovery rules, they were filed with the Court under seal. The

affidavits contain allegations that likely cannot be introduced at trial because they are

inadmissible under the Federal Rules of Evidence. Public disclosure of these affidavits,

thus, could prejudice Mr. Davis’ right to a fair trial.

       WHEREFORE, Mr. Davis requests that the Court place under seal Exhibits A and

B to his Motion to Suppress Historical Cell Site Information and Evidence Derived

Therefrom.

                                            Respectfully submitted,

                                            JAMES WYDA
                                            Federal Public Defender for the
                                            District of Maryland

                                                  /s/
                                            Katherine Tang Newberger
Case 1:19-cr-00398-RDB Document 35 Filed 01/15/21 Page 2 of 2

                           First Assistant Federal Public Defender
                           100 South Charles Street
                           Tower II, 9th Floor
                           Baltimore, Maryland 21201
                           Tel: (410) 962-3962
                           Fax: (410) 962-0872
                           Email: katherine_newberger@fd.org




                              2
